DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 12/24/21. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Drawings
4.	The drawings filed on 12/24/21 are acceptable.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/28/21 was filed.  The information disclosure statement filed 12/28/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Thus, none of the cited Foreign Patent Documents listed on the IDS, is disclosed in the application file. The US Patent Documents have been considered.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11252254. Instant claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No.: 10880395. Although the claims at issue are not identical, they are not patentably distinct from each other because.
The instant application 17561883 and the patents (1125224 and 10880395) are very similar.  Claim 1’s method of the instant application is clearly a subset of claim 1 of the patent 11252254 (patent “254”) with the only difference being the word “the” in front of “cache node storage system” in the instant applications last limitation; as oppose to the patent “254” stating “a” in front of “cache node storage system”. Further noting that the placing of “the” in front of “cache node storage system” is improper.  One could perceive this as a typo, which when corrected would then make the instant applications claim a “word for word” subset of the patent “254’s” claim 1.
A:  Claims 2-4 of the instant application is identical to claims 2-4 of patent “254”.
B:  Dependent claim 5 (of instant application) excluding the text of “The method of claim 1” and thus beginning with wherein, provides identical language contained in the last ½ of claim 1 of patent “254”.
C:  Claim 6 of the instant application is identical to the remainder of claim 1 of patent “254” with the exception that instant application’s claim 6 states a popularity “index”, whereas the patent “254” in line 31 denotes a popularity “value”.
D:  Claim 7 of the instant application with the exception of stating, “the method of claim 5 further comprising” is identical to claim 5 of patent “254”.
E:  Claim 8 of the instant application is identical to claim 6 of the patent “254”.
F:  Claim 9 of the instant application with the exception of stating, “the method of claim 8”, is identical to claim 7 of patent “254”.
G:  Claim 10 of the instant application maps to and thus appears as a subset of claim 10 of the patent, 10880395 (patent “395”) with the exception that the instant claim 10 recites, “cache node storage system” in lines 17-19, whereas patent “395” claim 10 merely recites, “storage system”.  Other than that difference, the language of the instant application’s claim 10 is found in the language of the patent 395’s claim 10.
H:  Claim 11-20 of the instant application is identical to claims 11-20 of patent 10880395 (patent “395”).

Claim Objections
8.	Claims 1-9 are objected to because of the following informalities:  Claim 1 states “the cache node storage system”.  Thus, by being the first occurrence of “a cache node storage system”, the inclusion of “the” cache node storage system is viewed as a typo that is meant to be “a”.  Claims 2-9 depend on claim 1 and therefore objected to for the same reasons.  Appropriate correction is required.
9.	Claims 10-20 are objected to because of the following informalities:  Claim 10 states “the cache node storage system”.  Thus, by being the first occurrence of “a cache node storage system”, the inclusion of “the” cache node storage system is viewed as a typo that is meant to be “a”.  Claims 11-20 depend on claim 10 and therefore objected to for the same reasons.  Appropriate correction is required.
Claims 10-20 are further objected to because of the following informalities:  Claim 10 further states “the content popularity counter”.  Thus, by being the first occurrence of “a content popularity counter”, the inclusion of “the” content popularity counter is viewed as a typo that is meant to be “a”.  Claims 11-20 depend on claim 10 and therefore objected to for the same reasons.  Appropriate correction is required.
   
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-3, 5-8, 10, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greunen et al., (Greunen), US PGPub. No.: 20170168944 applied to claims above, in view of Newton et al., (Newton), US PGPub. No.: 20140172944 and further in view of Hoang et al., (Hoang), US PGPub. No.: 20170131948.

 	As per claim 1, Greunen teaches a method for operating a telecommunications network comprising: determining a percentage of storage capacity at a cache node, of a content delivery network (CDN), ((e.g., 80% or 90%) of being full) (para. 21, 24, 55);
determining lifetime available writes for the cache node, wherein lifetime available writes comprises a total amount of data that can be written to the cache node, (These solid-state drives may have a lifetime limited by the number of (hence, total amount of) erases and writes) (para. 21, 68); caching the particular resource in the cache node storage system when a resource popularity counter exceeds the scaled resource caching threshold value, (cache can occur after, when, or in response to the RAM being beyond (exceeding) a threshold percentage) (para. 55). Greunen further teaches scaling a resource caching popularity value, (caching system can select what data items to store based on the popularity of data items requested) (para. 24, 89); based on both the determined percentage of storage capacity at the cache node and cache pressure for the cache node, (a threshold percentage (e.g., 80% or 90%) of being full also representing cache pressure) (para. 55)
Greunen does not specifically teach scaling a resource based on both the storage capacity and cache pressure for the cache node, wherein scaling the resource caching popularity threshold value comprises determining a threshold popularity above which a particular resource will be cached at the cache node. 
However, Newton teaches scaling a resource based on both the storage capacity and cache pressure for the cache node, (Policy types are defined in advance for each property based on thresholds for popularity, cacheability (comprising cache pressure), and size (capacity) of the resource being requested. The policy type governing a cacheable response is determined at request time based on estimates of the resource's popularity, cacheability, and size together with the capabilities of the receiving cluster) (para. 553); wherein scaling the resource caching popularity threshold value comprises determining a threshold popularity above which a particular resource will be cached at the cache node, (The policy type governing a cacheable response is determined at request time based on estimates of the resource's popularity, cacheability, and size together with the capabilities of the receiving cluster) (para. 553). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen and Newton in order to assign planned quality of service levels to a property by defining tiers, and compute the popularity and cacheability thresholds necessary to achieve it based on the properties of the library and traffic profile, (Newton; para. 561).
Neither Greunen nor Newton specifically teaches, wherein cache pressure for the cache node is a function of a ratio between total writes to the cache node and the lifetime available writes to the cache node; and Lifetime writes before the cache node must be replaced.
However, Hoang teaches, wherein cache pressure for the cache node is a function of a ratio between total writes to the cache node and the lifetime available writes to the cache node, (SSD lifetime tools normally give users a percentage of life remaining or a remaining number of terabytes which can be securely written. For example, an SSD attribute, e.g., an SSD indicator, can show that there is 80% (represents lifetime available writes and correspondingly 20% represents total writes) of life remaining) (para. 29); and Lifetime writes before the cache node must be replaced, (para. 168).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen, Newton and Hoang in order to enhance the invention to include the life acceleration property which can include a lifetime of the solid state drive calculated based on a usage of the solid state drive in a data point of the time evolution curve. The lifetime of the solid state drive can be an expected lifetime, or a lifetime expectancy of the solid state drive, meaning how long a new solid state drive would last based on a particular point in the time evolution graph. For example, a user can select a time period, and can trace from the time evolution curve the expected lifetime of the solid state drive for the operating conditions in that time period, (Hoang; para. 168).

 	As per claim 1, the method of claim 1 Greunen teaches wherein the percentage of storage capacity at the cache node is within a first range of storage capacity percentages, (being beyond a threshold (80% represent range) (para. 55).
Greunen does not specifically teach scaling the resource caching popularity threshold value based on the determined percentage of storage capacity at the cache node comprises: applying a first scaling factor to the resource caching popularity threshold value, the first scaling factor corresponding to the first range of storage capacity percentages. 
However, Newton teaches scaling the resource caching popularity threshold value based on the determined percentage of storage capacity at the cache node comprises: applying a first scaling factor to the resource caching popularity threshold value, the first scaling factor corresponding to the first range of storage capacity percentages, (wherein the tier boundaries (scaling factor) can be defined (thus changes) based on popularity thresholds or total size of the library tier) (para. 561, 569).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen and Newton in order to assign planned quality of service levels to a property by defining tiers, and compute the popularity and cacheability thresholds necessary to achieve it based on the properties of the library and traffic profile, (Newton; para. 561).
 
 	As per claim 3, the method of claim 2, Greunen teaches wherein the percentage of storage capacity at the cache node is within a second range of storage capacity percentages, (being beyond a threshold (90% represent range) (para. 55). 
 Greunen does not specifically teach scaling the resource caching popularity threshold value based on the determined percentage of storage capacity at the cache node comprises: applying a second scaling factor to the resource caching popularity threshold value, the second scaling factor corresponding to the second range of storage capacity percentages and different than the first scaling factor.  
However, Newton teaches scaling the resource caching popularity threshold value based on the determined percentage of storage capacity at the cache node comprises: applying a second scaling factor to the resource caching popularity threshold value, the second scaling factor corresponding to the second range of storage capacity percentages and different than the first scaling factor (wherein the tier boundaries (scaling factors changes (comprises a second time/factor/boundary) can be defined (thus changes) based on popularity thresholds or total size of the library tier) (para. 561, 569).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen and Newton in order to assign planned quality of service levels to a property by defining tiers, and compute the popularity and cacheability thresholds necessary to achieve it based on the properties of the library and traffic profile, (Newton; para. 561)

 	As per claim 5, the method of claim 1, Guenon teaches wherein the cache node storage system comprises a first type of storage drive and a second type of storage drive, the first type of storage drive different than the second type of storage drive, the method further comprising: storing a first resource in the first type of storage drive; and storing a second resource in the second type of storage drive, (para. 2, 17, 18).  

 	As per claim 6, the method of claim 5 Greunen teaches further comprising: promoting the first resource from the first type of storage drive to the second type of storage drive when a popularity index for the first resource is greater than the resource caching popularity threshold value, (For example, when the item-wise cache is full or substantially full, the caching system can select one or more data items within the item-wise cache as one or more item eviction candidates upon eviction from the item-wise cache. The caching system can evaluate an item eviction candidate for potential inclusion into the block cache) (para. 18).
  
 	As per claim 7, the method of claim 5 
Greunen does not specifically teach further comprising: demoting the second resource from the second type of storage drive to the first type of storage drive when a popularity index for the second resource is less than or equal to the resource caching popularity threshold value. 
However, Newton teaches demoting the second resource from the second type of storage drive to the first type of storage drive when a popularity index for the second resource is less than or equal to the resource caching popularity threshold value, (via making more nodes responsible for popular resources than for unpopular (non-popular index) resources. 2) Handle popularity separately (comprises demoting); also redirect (demote) for unpopular objects) (para. 1003, 1004, 1005).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen and Newton in order to assign planned quality of service levels to a property by defining tiers, and compute the popularity and cacheability thresholds necessary to achieve it based on the properties of the library and traffic profile, (Newton; para. 561).

 	As per claim 8, the method of claim 1 
Greunen teach further comprising: applying a request for the particular resource available from the CDN, (para. 25);
Greunen does not specifically teach applying request to a statistical sampling filter; and generating the resource popularity counter for the particular resource if the request succeeds the statistical sampling filter. 
However, Newton teaches applying request to a statistical sampling filter, (request counter) (para. 961; Table 005) and generating the resource popularity counter for the particular resource if the request succeeds the statistical sampling filter, (A collector may be used to keep track of the popularity, (thus, succeeded sampling filter); The module includes counters for determining the popularity of such resources) (para. 986, 1054).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen and Newton in order to assign planned quality of service levels to a property by defining tiers, and compute the popularity and cacheability thresholds necessary to achieve it based on the properties of the library and traffic profile, (Newton; para. 561).

 	As per claim 10, Greunen teaches a networking system comprising: 
at least one communication port for receiving requests for content maintained by a content delivery network (CDN), (Load balancer comprises a communication port; also A client interface 422 of the front-end proxy 408 (comprising communication port) can receive a content request from an external device) (para. 4, 17, 19, 45; Fig. 2); 
a storage system for storing content of the CDN, (caching (storing) system, e.g., in a CDN) (para. 17); 
a processing device, (para. 41) `; and 
a nontransitory computer-readable medium operably connected to the processing device, the nontransitory computer-readable medium configured to store instructions that, when executed by the processing device, cause the processing device to perform the operations (para. 37, 41, 49),
determining a percentage of storage capacity at the storage system ((e.g., 80% or 90%) of being full) (para. 21, 24, 55); 
determining lifetime available writes for the storage system, wherein lifetime available writes comprises a total amount of data that can be written to the storage system, (These solid-state drives may have a lifetime limited by the number of (hence, total amount of) erases and writes) (para. 21, 68); caching the particular content in the storage system when the content popularity counter exceeds the scaled content caching threshold value, (cache can occur after, when, or in response to the RAM being beyond (exceeding) a threshold percentage) (para. 55). 
Greunen further teaches scaling a content caching popularity value for the storage system, (caching system can select what data items to store based on the popularity of data items requested) (para. 24, 89); and based on both the determined percentage of storage capacity and cache pressure for the cache node storage system, (a threshold percentage (e.g., 80% or 90%) of being full also representing cache pressure) (para. 55);
Greunen does not specifically teach scaling a content popularity threshold, wherein scaling the content caching popularity threshold value comprises determining a threshold popularity above which particular content will be cached at the storage system;
However, Newton teaches scaling a content caching popularity threshold value for the storage system based on both the determined percentage of storage capacity and cache pressure for the cache node storage system (Policy types are defined in advance for each property based on thresholds for popularity, cacheability (comprising cache pressure), and size (capacity) of the resource being requested. The policy type governing a cacheable response is determined at request time based on estimates of the resource's popularity, cacheability, and size together with the capabilities of the receiving cluster) (para. 553); wherein scaling the content caching popularity threshold value comprises determining a threshold popularity above which particular content will be cached at the storage system, (The policy type governing a cacheable response is determined at request time based on estimates of the resource's popularity, cacheability, and size together with the capabilities of the receiving cluster) (para. 553).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen and Newton in order to assign planned quality of service levels to a property by defining tiers, and compute the popularity and cacheability thresholds necessary to achieve it based on the properties of the library and traffic profile, (Newton; para. 561).
Neither Greunen nor Newton specifically teaches wherein cache pressure for the cache node storage system is a function of a ratio between total writes to the cache node storage system and the lifetime available writes to the cache node storage system; and Lifetime writes before the storage system must be replaced.
However, Hoang teaches wherein cache pressure for the cache node storage system is a function of a ratio between total writes to the cache node storage system and the lifetime available writes to the cache node storage system, (SSD lifetime tools normally give users a percentage of life remaining or a remaining number of terabytes which can be securely written. For example, an SSD attribute, e.g., an SSD indicator, can show that there is 80% (represents lifetime available writes and correspondingly 20% represents total writes) of life remaining) (para. 29); and Lifetime writes before the storage system must be replaced, (para. 168).  
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen, Newton and Hoang in order to enhance the invention to include the life acceleration property which can include a lifetime of the solid state drive calculated based on a usage of the solid state drive in a data point of the time evolution curve. The lifetime of the solid state drive can be an expected lifetime, or a lifetime expectancy of the solid state drive, meaning how long a new solid state drive would last based on a particular point in the time evolution graph. For example, a user can select a time period, and can trace from the time evolution curve the expected lifetime of the solid state drive for the operating conditions in that time period, (Hoang; para. 168).
   
	As per claim 14, the networking system of claim 10, it is rejected based on the analysis of claim 2 due to the similarity of the limitations. 

 	As per claim 16, the networking of claim 14, it is rejected based on the analysis of claim 3 due to the similarity of the limitations.  

 	As per claim 17, the networking system of claim 16 
Greunen does not specifically teach wherein scaling the content caching popularity threshold value with the second scaling factor causes the scaled content caching popularity threshold value to increase. 
However, Newton teaches wherein scaling the content caching popularity threshold value with the second scaling factor causes the scaled content caching popularity threshold value to increase, (para. 559, 561, 569).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen and Newton in order to assign planned quality of service levels to a property by defining tiers, and compute the popularity and cacheability thresholds necessary to achieve it based on the properties of the library and traffic profile, (Newton; para. 561).
 
 	As per claim 19, the networking system of claim 10 it is rejected based on the analysis of claim 8 due to the similarity of the limitations.  

13.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greunen et al., (Greunen), US PGPub. No.: 20170168944 applied to claims above, in view of Newton et al., (Newton), US PGPub. No.: 20140172944 in view of Hoang et al., (Hoang), US PGPub. No.: 20170131948 and further in view of Decenzo et al., (Decenzo), US PG Pub No.: 20140101687.

	As per claim 9, the method of claim 8 
Neither Greunen, Newton nor Hoang teaches wherein the statistical sampling filter comprises generating a random number value and passing the request for the particular resource available from the CDN through the statistical sampling filter if the random number value is less than a filter threshold value. 
However, Decenzo teaches wherein the statistical sampling filter comprises
generating a random number value and passing the request through the statistical
sampling filter if the random number value is less than a filter threshold value, (a
statistics filter comprises generating a random number N and passing the record
(request) through the filter if N is less than a variable X, where X is equal to
the percentage chance for the Ith filter list (less than a threshold value) (para. 69, 70;
Fig. 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date of the claimed invention to combine the techniques of Greunen,
Newton, Hoang and Decenzo such that the statistical information returned by the deployed applications enables the application provider to improve the value of the
application to the user community. To avoid over utilization of the RDC, the filtering
techniques discussed herein are employed to reduce the amount of data, statistical and
other data, provided by the deployed applications back to the server, (Decenzo; para.
21).

 	As per claim 20, the networking system of claim 19 it is rejected based on the analysis of claim 9 due to the similarity of the limitations.

14. 	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being obvious over
Greunen et al., (Greunen), US PGPub. No.: 20170168944 applied to claims above, in view of Newton et al., (Newton), US PGPub. No.: 20140172944 in view of Hoang et al., (Hoang), US PGPub. No.: 20170131948 and further in view of Benoit et al., (Benoit), US PGPub No.: 20150356021.

 	As per claim 4, the method of claim 1 
Greunen does not specifically teach further comprising: adjusting the resource caching popularity threshold value.
However, Newton teaches adjusting the resource caching popularity threshold value, (new popularity thresholds determined) (para. 569).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the caching teachings of Greunen and Newton in order to assign planned quality of service levels to a property by defining tiers, and compute the popularity and cacheability thresholds necessary to achieve it based on the properties of the library and traffic profile, (Newton; para. 561).
Neither Greunen, Newton nor Hoang specifically teach calculating a deletion rate at which resources are deleted from the cache node storage system over a period of time; adjusting based at least on the calculated deletion rate of the resources from the cache node storage system.
However, Benoit teaches calculating a deletion rate at which resources are
deleted from the cache node storage system over a period of time, (via determining a
time-to-live, or TTL, window (period of time) to delete information (resources) from the
cache) (para. 27, 161); and adjusting based at least on the calculated deletion rate of
the resources from the cache node storage system, (updating (adjusting) the
cache threshold based on the TTL) (para. 219).
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date of the claimed invention to combine the caching techniques of
Greunen, Newton, Hoang and Benoit such that the time-to-live (TTL) window array
214 is used in order to enable efficient deletion of objects, (Benoit; para. 161).

 	As per claim 18, the networking system of claim 10 it is rejected based on the analysis of claim 4, due to the similarity of the limitations.

15.	Claim 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Greunen et al., (Greunen), US PGPub. No.: 20170168944 applied to claims above, in view of Newton et al., (Newton), US PGPub. No.: 20140172944 in view of Hoang et al., (Hoang), US PGPub. No.: 20170131948 and further in view of Bergman et al., (Bergman), US PGPub. No.: 20140149533.

 	As per claim 11, the networking system of claim 10 
Greunen teaches further comprising: a first storage device comprising a solid state type memory drive, (para. 17, 22, 91); and a second storage device, (para. 17); 
Neither Greunen, Newton, nor Hoang specifically teach a device storing a first resource and a second device storing a second resource different than the first resource.
However, Bergman teaches further comprising: a first storage device comprising a solid state type memory drive storing a first resource, (a first storage space consists of a hard drive storing unpopular content (first resource)) (para. 22, 28, 32, 33); and a second storage device comprising a hard disk type memory drive storing a second resource different than the first resource, (a second storage device comprising a solid state memory device storing popular content (second resource different than the first resource)) (para. 22, 28, 32, 33).
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date of the claimed invention to combine the techniques of Greunen,
Newton, Hoang and Bergman such that if the cached content is not popular, such as by not being requested enough times by the end users or not exceeding the popularity threshold, the storage system will not store the cached content in the second storage space, (Bergman; para. 22).

As per claim 12, the networking system of claim 11, 
Neither Greunen, Newton nor Hoang specifically teach Bergman teaches wherein the processing device further performs the operation of: promoting the second resource from the hard disk type memory drive to the solid state type memory drive when a popularity index for the second resource is greater than the resource caching popularity threshold value
However, Bergman teaches wherein  the processing device further performs the operation of: promoting the second resource from the hard disk type memory drive to the solid state type memory drive when a popularity index for the second resource is greater than the resource caching popularity threshold value, (if the cached content is determined to be popular by exceeding a popularity threshold, the system will transfer the cached content (promoting the second resource) into a second storage space solid state device from the first storage space hard drive) (para. 22, 27).
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date of the claimed invention to combine the techniques of Greunen,
Newton, Hoang and Bergman such that if the cached content is not popular, such as by not being requested enough times by the end users or not exceeding the popularity threshold, the storage system will not store the cached content in the second storage space, (Bergman; para. 22).

 	As per claim 13, the networking system of claim 11 
Neither Greunen, Newton nor Hoang teaches wherein the processing device further performs the operation of: demoting the first resource from the solid state type memory drive to the hard disk type memory drive when a popularity index for the first resource is less than or equal to the resource caching popularity threshold value.  
However, Bergman teaches wherein the processing device further performs the operation of: demoting the first resource from the solid state type memory drive to the hard disk type memory drive when a popularity index for the first resource is less than or equal to the resource caching popularity threshold value, (if the cached content is determined to be not popular by being below a popularity threshold, the system will transfer the cached content (demoting the first resource) into a first storage hard drive from the second storage space solid state device) (para. 22, 27).
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date of the claimed invention to combine the techniques of Greunen,
Newton, Hoang and Bergman such that if the cached content is not popular, such as by not being requested enough times by the end users or not exceeding the popularity threshold, the storage system will not store the cached content in the second storage space, (Bergman; para. 22).

16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greunen et al., (Greunen), US PGPub. No.: 20170168944 applied to claims above, in view of Newton et al., (Newton), US PGPub. No.: 20140172944 in view of Hoang et al., (Hoang), US PGPub. No.: 20170131948 and further in view of Sterns et al., (Sterns), US PGPub. No.: 20160085674.

 	As per claim 15, the networking system of claim 14 
Neither Greunen, Newton nor Hoang specifically teach wherein scaling the content caching popularity threshold value with the first scaling factor results in a scaled content caching popularity threshold value that is less than an initial content caching popularity threshold value.  
However, Sterns teaches wherein scaling the content caching popularity threshold value with the first scaling factor results in a scaled content caching popularity threshold value that is less than an initial content caching popularity threshold value, (the number and level of threshold value T.sub. 1 or T.sub.2 is determined (applying a first scaling factor), where and T.sub.2 is a mid-level threshold of 50% (initial value) and T.sub.1 is a low threshold value of 20% (scaled value less than the initial value)) (para. 42, 45).
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date of the claimed invention to combine the caching techniques of
Greunen, Newton, Hoang and Sterns in order to provide improved cache management and flushing to provide relatively high input/output operations per second (IOPs) without sacrificing SPC-1 performance results, (Sterns; para. 18).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure; i.e. Bergman, US PGPub. No.: 20140149533, para. 21 and 22; See form 892.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        11/14/22